905 F.2d 1539
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lailing WILLIAMS, Plaintiff-Appellant,v.FASHION SHOPS OF KENTUCKY, INC., Defendant-Appellee.
No. 90-5731.
United States Court of Appeals, Sixth Circuit.
June 22, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
The plaintiff appeals the district court's order of May 8, 1990 dismissing Court II and portions of Count I of this race discrimination in employment action.  The remaining portions of Count II and Count III of the complaint remaining pending before the district court.


2
Under 28 U.S.C. Sec. 1291, this Court has jurisdiction to hear appeals from all final decisions of the district courts.  A final judgment leaves nothing for the Court to do but execute on the judgment.   Catlin v. United States, 324 U.S. 229, 233 (1945).  Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  Accordingly, it is ORDERED that this appeal be dismissed for want of jurisdiction.